Citation Nr: 0940722	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  99-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
chondromalacia of the right knee.  

2.  Entitlement to a compensable rating for chondromalacia of 
the right knee, from January 1, 2000.  

3.  Entitlement to restoration of a 10 percent rating for 
patellofemoral dysfunction of the left knee.  

4.  Entitlement to a compensable rating for patellofemoral 
dysfunction of the left knee, from January 1, 2000.  

5.  Entitlement to an increased rating for migraine 
headaches, rated 30 percent disabling prior to June 9, 2005 
and 50 percent disabling effective that date.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to November 
1996.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 1999, October 1999, and January 
2000 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the March 1999 rating decision, the RO denied a TDIU, 
proposed reducing the 20 percent rating for chondromalacia of 
the right knee to 0 percent, and proposed reducing the 10 
percent rating for patellofemoral dysfunction of the left 
knee to 0 percent.  In the October 1999 rating decision the 
RO reduced the ratings for chondromalacia of the right knee 
and patellofemoral dysfunction of the left knee to 0 percent, 
each, effective January 1, 2000.  In the January 2000 rating 
decision, the RO continued a 30 percent rating for headaches.  

In July 1999, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of that hearing is of 
record.  In March 2001 and September 2009, the Veteran 
testified before the undersigned Veterans Law Judge in 
Washington, DC.  Transcripts of those hearings are also of 
record.  

In December 2003, the Board denied entitlement to restoration 
of a 20 percent rating for chondromalacia of the right knee 
and a 10 percent rating for patellofemoral dysfunction of the 
left knee, denied entitlement to compensable ratings for 
these disabilities, and remanded the claims for an increased 
rating for migraine headaches and a TDIU for further 
development.  By Order in March 2006, the United States Court 
of Appeals for Veterans Claims (Court) set aside the December 
2003 Board decision, and remanded those matters for 
additional development.  

The Board notes that, in February 2000, the Veteran filed a 
notice of disagreement with the denial of an increased rating 
for his service-connected headaches.  In a March 2009 rating 
decision, the RO granted a 50 percent rating for migraine 
headaches, effective June 9, 2005.  In that rating decision, 
the RO indicated that, as a 50 percent rating is the maximum 
possible evaluation for that disability, the rating decision 
constituted a total grant of benefits sought regarding that 
issue.  While the RO is correct in that the rating assigned 
in the March 2009 rating decision is the maximum schedular 
rating available for migraine headaches, in his March 2000 VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case) and during the March 2001 hearing, the Veteran's 
representative specifically asserted that the Veteran is 
entitled to extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b).  Moreover, as noted above, the appeal in regard to 
this matter stems from a January 2000 rating decision.  
Despite the increased rating granted in March 2009, the 
Veteran has not been awarded the maximum benefit allowed, for 
the entire period of the appeal.  As a result, he is presumed 
to be seeking the maximum possible evaluation for the entire 
period and his claim for an increased rating remains in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to compensable ratings for 
chondromalacia of the right knee and patellofemoral 
dysfunction of the left knee, the claim for an increased 
rating for migraine headaches, and the claim for a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2. In March 1999, the RO proposed to reduce the schedular 
rating for the Veteran's chondromalacia of the right knee 
from 20 percent to 0 percent, and proposed to reduce the 
schedular rating for the Veteran's patellofemoral dysfunction 
of the left knee from 10 percent to 0 percent.  The Veteran 
was notified of this proposed reduction the following month; 
he was also notified that he had 60 days to submit additional 
evidence, and that he could request a personal hearing. 

3. Following the receipt of additional medical evidence, and 
the July 1999 DRO hearing, an October 1999 rating decision 
assigned noncompensable ratings for chondromalacia of the 
right knee and patellofemoral dysfunction of the left knee, 
effective January 1, 2000.  

4. At the time of the October 1999 rating decision, the right 
and left knee disabilities were manifested by full range of 
motion with no medical evidence of recurrent subluxation or 
lateral instability.

5.  At the time of the October 1999 rating decision, the 20 
percent rating for chondromalacia of the right knee and the 
10 percent rating for patellofemoral dysfunction of the left 
knee had been in effect for less than five years.


CONCLUSIONS OF LAW

1.  The reduction of the rating for chondromalacia of the 
right knee, from 20 to 0 percent, effective January 1, 2000, 
was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.105, 3.344(c), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2009).

2.  The reduction of the rating for patellofemoral 
dysfunction of the left knee, from 10 to 0 percent, effective 
January 1, 2000, was proper.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 3.344(c), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (Court) have been 
fulfilled.  In this case, the Veteran was notified of the 
general provisions of the VCAA by the RO in correspondence 
dated in August 2007.  The August 2007 letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claims were 
reviewed and a supplemental statement of the case regarding 
the claims for restoration of 20 percent and 10 percent 
ratings for chondromalacia of the right knee and 
patellofemoral dysfunction of the left knee, respectively, 
was furnished in February 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in August 2007.  

While the August 2007 letter listed the claims for 
restoration of the 20 and 10 percent ratings for the right 
and left knee disabilities, this letter did not specifically 
advise the Veteran of the information and evidence necessary 
to substantiate his claims for restoration.  However, the 
Board notes that, in the April 1999 letter advising him of 
the proposed reduction, the RO informed the Veteran that he 
could submit medical or other evidence to show that the 
reduction should not be made.  He was informed where and when 
he could submit this evidence, and was advised that the best 
type of evidence he could submit is a statement from a 
physician who recently treated or examined him, and included 
detailed findings about his condition(s).  Moreover, the 
Board notes that the Veteran's representative, through 
statements made to VA, such as during the September 2009 
hearing, has demonstrated actual knowledge of all relevant VA 
laws and regulations.  As such, the Board finds that the 
Veteran is not prejudiced based on this demonstrated actual 
knowledge.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by VCAA notice error).  The Board finds that any 
deficient VCAA notice has not prejudiced the adjudication of 
the claims herein decided

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  His service treatment records and 
post-service treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA joints examinations to assess his knee 
disabilities.  

The Board acknowledges that the claims for compensable 
ratings for the service-connected knee disabilities are being 
remanded, in part, to obtain records of VA treatment since 
November 2008, records from the Social Security 
Administration (SSA) since September 2007, and vocational 
rehabilitation records.  However, as will be discussed below, 
while post-reduction medical evidence may be considered for 
the limited purpose of determining whether the condition had 
demonstrated actual improvement, in considering the propriety 
of a reduction, the Board must focus on the evidence of 
record available to the RO at the time the reduction was 
effectuated.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992). Accordingly, additional records, not 
currently associated with the claims file, are not pertinent 
to the claims herein decided, and remand is not required.  
See Soyini v. Derwinski, 1 Vet. App. 540, 56 (1991).
  
The Veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Law and Regulations

The procedural framework set forth in 38 C.F.R. § 3.105(e) 
governing rating reductions are required to be followed by VA 
before it issues any final rating reduction.  See Brown v. 
Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 
3.105(e), when a reduction in evaluation of a service-
connected disability is considered warranted, and a reduction 
will result in a decrease of compensation benefits being 
made, a rating proposal of the reduction will be prepared 
setting forth all material facts and reasons, and the 
beneficiary will be notified and furnished detailed reasons 
therefore and given 60 days for  presentation of additional 
evidence to show that compensation should be kept at the 
current level.  If additional evidence is not received within 
that period, a final rating action will be taken and rating 
will be reduced to the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires. 38 C.F.R.  § 3.105(e).

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344.  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c). 

Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 
C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3.  In addition, where 
there is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement s for a 
compensable evaluation are not met.  38 C.F.R. § 4.31

The following diagnostic codes are applicable in evaluating 
the Veteran's service-connected knee disabilities.  These 
diagnostic codes have remained unchanged from 1999 to the 
present.  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009)

525
9
Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)



526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

 
38 C.F.R. § 4.71, PLATE 2 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Factual Background and Analysis

The March 1997 rating decision, which initially granted 
service connection for chondromalacia of the right knee and 
patellofemoral dysfunction of the left knee, , effective 
November 16, 1996, and assigned 20 and 10 percent ratings, 
respectively was based on service treatment records and the 
report of a January 1997 VA examination.  

Service treatment records reflect complaints regarding and 
treatment for knee pain, with findings of bilateral 
patellofemoral pain syndrome.  The Veteran underwent right 
knee partial synovectomy in January 1996.  During follow-up 
treatment eight days after surgery, right knee range of 
motion was from 0 to 125 degrees.  In February 1996, range of 
motion of the right knee was from 0 to 130 degrees.  A June 
1996 Physical Evaluation Board found that the Veteran was 
unfit for duty based on Grade I chondromalacia of the right 
knee and patellofemoral dysfunction of the left knee.  In 
August 1996, the Veteran was seen for follow-up of bilateral 
knee pain.  Range of motion was full, there was no 
instability, and X-rays were negative.  The assessment was 
chronic patellofemoral pain syndrome.  
 
On VA examination in January 1997, the Veteran described 
constant pain in his right knee.  He added that he was unable 
to kneel or run, and developed severe pain after standing for 
20 minutes.  He reported that he felt worse since his January 
1996 surgery.  In regard to his left knee, the Veteran 
described pain every morning, with intermittent pain during 
the day.  On examination, gait was slightly antalgic.  
Examination of the right knee revealed tenderness to 
palpation over the patella and the lateral aspect of the knee 
joint.  There was no effusion, heat, or redness, and no 
anterior-posterior, lateral, or medial instability.  Flexion 
was to 140 degrees and extension was to 0 degrees.  
Examination of the left knee revealed tenderness to palpation 
over the patella.  There was no effusion, heat, or redness, 
and no anterior-posterior, lateral, or medial instability.  
Flexion was to 130 degrees and extension was to 0 degrees.  
MRI of the knees revealed minimal subchondral sclerosis in 
the medial tibial plateaus, but was otherwise unremarkable.  
The pertinent impression was minimal subchondral sclerosis of 
the tibial plateaus, bilaterally.  

Following the initial grants of service connection, the 
Veteran filed a claim for increased ratings for his service-
connected knee disabilities, in December 1998, asserting that 
his knees were in intense pain.  

Records of VA treatment dated from January 1997 to August 
1999 reflect complaints regarding and treatment for the 
knees.  During treatment in January 1997, the Veteran 
described right knee pain on walking and at rest, but denied 
locking, giving way, and swelling.  Examination revealed full 
range of motion and negative effusion of the right knee.  
There was a positive patellar grind test, but negative 
McMurray's test and negative instability.  X-ray of the right 
knee was negative for fracture, dislocation, or 
osteoarthritis.  The assessment was likely chondromalacia of 
the right tibial-femoral joint and right patellofemoral 
joint.  During treatment the following month, the Veteran 
described pain, swelling, occasional locking and occasional 
popping in the right knee.  Examination revealed range of 
motion from 0 to 140 degrees, with no effusion and 1+ 
varus/valgus instability.  The assessment was bilateral genu 
varum.  The physician noted that X-ray revealed sclerosis of 
the medial plateau and MRI was within normal limits, 
bilaterally.  During treatment in August 1998, the assessment 
was right knee pain.  On that date, there was crepitus, but 
no loss of motion.  In January 1999, the Veteran continued to 
complain of right knee pain.  There was no erythema or edema 
on examination, and gait was within normal limits.  The 
assessment was chronic right knee pain.  In July 1999, the 
Veteran presented for referral to orthopedics for right knee 
pain.  Examination of the right knee revealed crepitus and 
positive McMurray's sign.  Drawer sign and compression sign 
were negative.  There was no edema or loss of motion.  Drawer 
sign was negative.  The assessment was chronic right knee 
pain.  The plan was orthopedic evaluation.  The physician 
noted that the Veteran wanted a scope.  

The Veteran's knees were evaluated on VA examination in 
January 1999.  He complained of occasional left knee pain and 
constant right knee pain.  He stated that his condition was 
not really getting worse, and there was no history of 
instability.  On examination, the Veteran walked well, with 
normal heel toe gait.  Examination of the right knee revealed 
good alignment with no effusion or any deformity.  There was 
no swelling.  Patellar position was normal and compression 
was not tender.  Translation was normal and tracking was 
within the normal groove.  Joint line was not tender and 
range of motion was 0 to 140 degrees.  Medial lateral and 
anterior posterior stability was maintained.  Examination of 
the left knee revealed no swelling or any deformity.  
Patellar position was normal and translation was normal.  
Tracking was within normal groove without any complaints.  
Range of motion was from 0 to 140 degrees.  Anterior 
posterior and medial lateral stability was maintained.  
Quadriceps muscle tone was good.  

The examiner noted that X-rays of the right knee were normal, 
without any arthritis, and patellar femoral relationship was 
normal.  A January 1999 MRI of both knees revealed minimal 
joint effusions of the bilateral knees, slightly more on the 
right side.  There was very minimal hyperintensity in the 
bilateral anterior horn of the right lateral meniscus, 
possibly due to an old tear or minimal substance, intra 
substance, degeneration should be considered.  Otherwise, the 
MRI was unremarkable.  The diagnoses were subjective 
complaint of knee pain, right and left, no evidence of 
articular pathology, including cartilage or ligaments; 
patellar femoral relationship is normal.  The examiner 
commented that clinical examination did not produce any 
symptoms, and there was no evidence of extreme pain during 
examination.  He concluded by stating that there was no 
evidence of disability about the knees at the time of 
examination.  

During his July 1999 DRO hearing, the Veteran described 
constant pain, limitation of motion, instability, and 
swelling of the right knee.  He testified that he used a 
cane, his legs gave out on him, and he experienced popping or 
grinding in the knees.  He reported that his VA physician had 
set an appointment for him to see an orthopedist regarding 
right knee surgery.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that restoration of 
the 20 percent rating for chondromalacia of the right knee, 
and the 10 percent rating for patellofemoral dysfunction of 
the left knee, is not warranted.  

As an initial matter, the Board notes that the Veteran does 
not contend, and the record does not reflect, noncompliance 
with the procedural requirements for rating reductions.  In 
this regard, in April 1999, notice of the proposed rating 
decision was provided, informing the appellant that medical 
records had shown improvement in his service-connected 
disabilities.  Additionally, Veteran was informed that he 
could submit "medical or other evidence to show that we 
should not make this change."  The Veteran was advised that, 
if VA did not receive additional evidence within 60 days, the 
evaluation would be reduced.  He was further informed of his 
right to request a personal hearing and, as discussed above, 
he provided testimony during a July 1999 DRO hearing.  More 
than 60 days following issuance of the April 1999 notice, the 
RO reduced the ratings of the Veteran's service-connected 
knee disabilities in the October 1999 rating decision, 
effective January 1, 2000.  As such, the procedural 
requirements of 38 C.F.R. § 3.105 have been satisfied.  

Having determined that the RO correctly followed the 
procedures for reducing the Veteran's disability ratings, the 
Board must now address whether VA has met its burden of 
showing that the reductions were warranted.  The 20 percent 
rating for chondromalacia of the right knee and the 10 
percent rating for patellofemoral dysfunction of the left 
knee were in effect from November 16, 1996 to January 1, 
2000, less than five years.  Thus, the provisions of 
38 C.F.R. §§ 3.344(a) and (b), which govern reductions of 
rating in effect for five or more years, do not apply in this 
case.  During the September 2009 hearing, the Veteran's 
representative argued that two successive, complete 
examinations were required prior to reduction in the 
Veteran's benefits, pursuant to 38 C.F.R. § 3.344.  However, 
as discussed above, the compensable ratings for the Veteran's 
knee disabilities were in effect for less than five years 
and, as such, reexamination disclosing improvement will 
warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  

The RO based its reductions on records of VA treatment and 
the results of the January 1999 VA examination.  As noted 
above, the VA examination revealed full range of motion in 
each knee.  There was no evidence of even slight recurrent 
subluxation or lateral instability of either knee; rather, 
medial lateral and anterior posterior stability was 
maintained in each knee.  These findings are consistent with 
the records of VA treatment dated from January 1997 to August 
1999, which reflect no loss of motion.  While there was a 
finding of positive varus/valgus instability in February 
1997, there is simply no other medical evidence of 
instability.  

Even factoring in the Veteran's subjective complaints of pain 
per the Court's holding in DeLuca and 38 C.F.R. §§ 4.40 and 
4.45, there was simply no medical evidence of flexion limited 
to 45 degrees or extension limited to 10 degrees in either 
knee, as required for a compensable rating.  In this regard, 
the January 1999 VA examiner specifically noted that clinical 
examination did not produce any symptoms, and there was no 
extreme pain during examination.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Moreover, despite his 
complaints regarding giving way, and the February 1997 
finding of positive varus/valgus instability, at the time of 
the rating reduction, there was simply no medical evidence of 
recurrent subluxation or lateral instability in either knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board has also considered the finding of minimal joint 
effusions on MRI in January 1999; however, there is simply no 
medical evidence of dislocated semilunar cartilage with 
frequent episodes of "locking" pain and effusion into the 
joint, in either knee, as required for a compensable rating 
pursuant to Diagnostic Code 5258.  Rather, the January 1999 
VA examiner, who had reviewed the January 1999 MRI, indicated 
that there was no evidence of articular pathology, including 
cartilage or ligaments.  

Based on the foregoing, the Board finds that the medical 
evidence of record at the time of the rating reduction did 
not reflect that the criteria for a compensable rating for 
either the right or left knee disability was warranted.  As 
such, the ratings were properly reduced to 0 percent.  See 38 
C.F.R. § 4.31.

The Board notes that, during the September 2009 hearing, the 
Veteran argued that the January 1999 VA examination was not 
appropriate for rating purposes, because the examination took 
approximately two minutes, and the examiner did not use a 
goniometer.  The Veteran's representative argued that the use 
of a goniometer was required by 38 C.F.R. § 4.46.  The 
Veteran acknowledged that he was sent for an X-ray and an 
MRI.  He indicated that the examiner asked him to stand, walk 
forwards and backwards, asked him to squat, moved the right 
knee, and asked him questions.  

The Board finds that the January 1999 examination was 
adequate.  While the Veteran is competent to report that a 
goniometer was not used, and, pursuant to 38 C.F.R. § 4.46, 
the use of a goniometer in the measurement of limitation of 
motion is indispensible in VA examinations, there is no 
evidence that the examiner did not properly measure the 
Veteran's range of motion.  In this regard, there is no 
indication that the Veteran had any limitation of motion on 
VA examination; rather, the Veteran had full range of motion 
(from 0 to 140 degrees) in each knee.  As such, there was no 
limitation of motion for the examiner to measure using a 
goniometer.  Moreover, the finding of full range of motion in 
each knee is consistent with VA outpatient treatment records 
dated from January 1997 to August 1999, which reflect 
findings of no loss of motion.  

The Board has also considered the argument, raised by the 
Veteran during the pendency of the appeal, that compensable 
ratings are warranted based on evidence of arthritis in the 
knees.  However, a compensable evaluation for arthritis 
requires X-ray evidence of that condition.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  There was simply no X-ray 
evidence of arthritis at the time of the October 1999 rating 
decision.  Rather, the January 1999 VA examiner specifically 
noted that X-rays of the knees did not reveal arthritis.  
Accordingly, the reduction to 0 percent for each knee was 
proper.  

Review of the record reflects that the RO applied the correct 
schedular criteria, and the October 1999 rating decision 
appears to be congruent with the evidence then of record, 
namely VA outpatient treatment records and the report of the 
January 1999 VA examination.  When compared to the results of 
the previous January 1997 VA examination, upon which the 
initial disability ratings were based, the January 1999 VA 
examination report reflects improvement in each knee.  In 
this regard, while gait was slightly antalgic on VA 
examination in January 1997, the Veteran walked well with 
normal heel toe gait on VA examination in January 1999.  
Further, while the right knee was tender on palpation in 
January 1997, the January 1999 VA examiner specifically noted 
that compression and joint line were not tender.  Moreover, 
while left knee flexion was limited to 130 degrees on VA 
examination in January 1997, there was full range of motion 
on VA examination in January 1999.  The Board finds that the 
results of the January 1999 VA examination show an 
improvement in each knee, and, therefore, reduction in 
benefits is warranted.  38 C.F.R. § 3.344(c).

As such, the Board finds that the reduction of the Veteran's 
disability ratings for his service-connected chondromalacia 
of the right knee and patellofemoral dysfunction of the left 
knee to be proper.

While the Board does not doubt the sincerity of the Veteran's 
belief that his service-connected knee disabilities were more 
severely disabling than rated as a result of the reductions, 
as a lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a 
disability as evaluated in the context of the rating 
criteria. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Consequently, the Board finds that the evidence shows that, 
at the time of the October 1999 rating decision, the 
disability picture associated with the Veteran's right and 
left knee disabilities had improved and that ratings of 20 
and 10 percent, respectively, were no longer warranted.


ORDER

Entitlement to restoration of a 20 percent rating for 
chondromalacia of the right knee is denied.  

Entitlement to restoration of a 10 percent rating for 
patellofemoral dysfunction of the left knee is denied.  



REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims remaining on appeal is warranted, even 
though such action will, regrettably, further delay an 
appellate decision in this appeal.

As an initial matter, the record reflects that the Veteran 
has not been provided adequate VCAA notice in regard to his 
claim for an increased rating for migraine headaches or his 
claim for a TDIU.  While an August 2007 letter advised the 
Veteran of the VCAA, generally, this letter did not advised 
him of the information and evidence necessary to substantiate 
his claim for an increased rating for migraine headaches, or 
his claim for a TDIU.  Failure to provide notice of what 
evidence is needed to substantiate the claim is ordinarily 
prejudicial.  Overton v. Nicholson, 20 Vet. App. 420 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the August 
2007 VCAA letter advised the Veteran of the information and 
evidence necessary to substantiate his claims for increased 
ratings for chondromalacia of the right knee and 
patellofemoral dysfunction of the left knee, because this 
letter did not list the claim for an increased rating for 
migraine headaches, it could not serve to provide VCAA notice 
regarding that matter.  Overton, supra.  Thus, the Board 
finds that remand is required so that the notice deficiency 
can be remedied prior to appellate review of these issues.  

In addition, regarding the claim for an increased rating for 
migraine headaches, the Board's May 2001 remand directed that 
the Veteran be afforded a VA neurology examination to 
determine the severity of his migraine headaches.  The 
examiner was asked to opine whether the headaches were very 
frequently completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  In the 
December 2003 remand, the Board noted that, while the Veteran 
was afforded a VA examination in August 2001, the examiner 
did not provide the requested opinions.  Accordingly, the 
Board again directed that the Veteran be afforded a VA 
neurological examination to evaluate the severity of the 
migraine headaches.  The examiner was asked to note the 
frequency and duration of headaches, including whether they 
are completely prostrating and prolonged.  

The Veteran was afforded a VA neurological examination in 
June 2005.  He described headaches lasting up to three days, 
and averaging two days, and occurring eight or nine times a 
month.  He reported that, during a month, six were severe, 
meaning that there was nausea, photophobia, and phonophobia 
accompanying the headache.  The diagnosis following 
examination was migraine by history, no neurological 
abnormality on examination.  

As the Veteran has not been awarded the maximum schedular 
rating for his migraine headaches for the entire period since 
his claim for an increased rating, and, as he has not yet 
been afforded a VA neurological examination which addresses 
whether his service-connected migraine headaches result in 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, the Board finds 
that a new VA neurological examination is warranted.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on an appellant the right to VA compliance 
with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms).  

Moreover, in the December 2003 remand, the Board also 
instructed that, after the requested development had been 
completed, the RO should review the Veteran's claims.  If the 
benefits sought on appeal remained denied, the Veteran and 
his representative were to be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  As discussed in the introduction, a March 2009 
rating decision granted a 50 percent rating for migraine 
headaches, effective June 9, 2005; however, this grant does 
not fully resolve the Veteran's appeal.  See A.B., 6 Vet. 
App. at 38.  Nevertheless, this issue was not subsequently 
listed in the February 2009 supplemental statement of the 
case, presumably because it was considered resolved by the 
AMC.  Because a supplemental statement of the case regarding 
the issue of an increased rating for the Veteran's service-
connected migraine headaches was not issued prior to the case 
being returned to the Board, the AOJ has not complied with 
the Board's prior remand instructions, and the case must be 
remanded to ensure compliance.  See Stegall, 11 Vet. App. at 
271 (1998).  

In addition to the foregoing, the Board notes that, during 
the September 2009 hearing, the Veteran reported that he had 
undergone right knee surgery in April 2009, and was still 
receiving VA treatment for his knees.  He also testified that 
he was still seeing the neurologist for headaches, and added 
that he got all of his medical care through VA.  While the 
claims file includes a discharge note from the Detroit VA 
Medical Center (VAMC) reflecting that the Veteran was 
discharged with a diagnosis of status-post right knee 
arthroscopy and left hip DHS removal, the actual records of 
treatment in April 2009 have not been associated with the 
claims file.  Rather, the most recent records of VA treatment 
associated with the claims file are dated in November 2008.  
As any more recent records regarding treatment for the knees 
and/or migraine headaches are potentially pertinent to the 
appeal and are within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

In addition, during the September 2009 hearing, the Veteran 
testified that he received a physical examination for his CDL 
(commercial driver's license) from his former employer, 
Warner Enterprise, in 2004.  The Veteran indicated that he 
would have his representative submit a copy of this 
examination.  To date, no examination report from Warner 
Enterprise has been received.  On remand, the AMC/RO should 
request a copy of this examination report.  It appears that 
Michigan state law regarding examinations for CDL renewal may 
require a physical examination every four years.  This would 
mean that in addition to the 2004 physical examination for a 
CDL renewal, the Veteran may have had a physical examination 
in 2008.  Copies of those examination reports should be 
obtained from the health care provider who performed those 
examinations, or the Veteran's employer of record at the time 
of the required examination, or the Department of Motor 
Vehicles for the State of Michigan, whichever entity that 
possesses a complete copy of the physical examination form, 
believed to be 649-F (6045), and not just the medical 
certificate. 

Further, the Board notes that the Veteran has consistently 
reported that he received VA vocational rehabilitation 
following separation from service.  During his March 2001 
hearing, the Veteran's representative noted that the record 
contained his vocational rehabilitation and education file.  
However, such file is not currently associated with the 
claims file.  The vocational rehabilitation folder would 
likely contain relevant evidence concerning the Veteran's 
potential for employment.  Accordingly, as this folder is 
within the control of VA, the AMC/RO should obtain and 
associate with the claims file the Veteran's vocational 
rehabilitation folder.  Dunn, 11 Vet. App. at 466-67; Bell, 2 
Vet. App. at 613.  

Also, during the September 2009 hearing, the Veteran 
testified that he had a claim for Social Security disability 
pending.  The Board notes that records regarding a claim for 
SSA disability were previously associated with the claims 
file in September 2007.  A computer print-out indicated that 
the Veteran was not disabled through the date of current 
determination.  The remarks section noted that this was a 
"Disability Redesign Prototype Case."  The Veteran's 
testimony, provided two years after these records were 
associated with the claims file, indicates that additional 
SSA records may be available.  Any additional records are 
potentially pertinent to the claims remaining on appeal.  VA 
is required to obtain the SSA records prior to deciding the 
veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (pursuant to duty to assist, VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Finally, the Board notes that the Veteran's knee disabilities 
were most recently evaluated during VA examination in October 
2008.  On examination, there was no swelling in either knee, 
range of motion was 0 to 140 degrees in each knee, and 
ligaments in each knee were stable.  X-rays of both knees 
were normal, with no evidence of any arthritic changes.  The 
diagnoses were status-post arthroscopic surgery right knee 
without evidence of posttraumatic arthritis, no evidence of 
patellofemoral malalignment and normal left knee without any 
pathology.  

During VA treatment in November 2008, examination of the 
right knee revealed range of motion from 5 to 100 degrees, 
with medial and lateral laxity.  X-ray of the left knee 
revealed narrowing of the patellofemoral joint indicating 
osteoarthritis and X-ray of the right knee revealed bands 
indicating early degenerative change.  The impression was 
bilateral knee pain secondary to degenerative joint disease.  
During the September 2009 hearing, the Veteran testified that 
his knees were progressively worse, adding that he 
experienced right knee swelling and was unable to walk more 
than a couple of blocks because of his left knee.  

The Veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); VAOPGCPREC 11-95 (1995).  Based on the November 
2008 VA treatment record, indicating degenerative joint 
disease in the knees, and the Veteran's September 2009 
testimony, the Board finds that the Veteran should also be 
afforded a new VA examination to evaluate the current 
severity of his right and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
VCAA notice letter in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), specifically informing him of 
the information and evidence required to 
substantiate his claim for an increased 
rating for migraine headaches, and his 
claim for a TDIU.   

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the Veteran for his knees or 
migraine headaches since January 2000.  
Of particular interest are medical 
records from the Detroit VAMC and Warner 
Enterprise, as well as whatever entity 
possesses a complete copy of the 
Commercial Driver's License physical 
examination form believed to be 649-F 
(6045) for all years the examination was 
performed since 2003.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should associate with the 
claims file the Veteran's vocational 
rehabilitation folder.  

3.  The AMC/RO should obtain from SSA any 
records pertinent to the Veteran's claim 
for Social Security disability benefits, 
since September 2007, as well as the 
medical records relied upon concerning 
that claim, not currently associated with 
the claims file.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
AMC/RO should arrange for the Veteran to 
undergo VA joints examination, to 
evaluate the service-connected right and 
left knee disabilities, and VA 
neurological examination, to evaluate the 
service-connected migraine headaches, at 
a VA medical facility.  All indicated 
tests and studies are to be performed, 
and a comprehensive history is to be 
obtained.  Prior to the examinations, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The examiner should set 
forth all examination findings, along 
with a complete rationale for any 
conclusions reached, in a printed 
(typewritten) report. 

The joints examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Joints (Shoulder, 
Elbow, Wrist, Hip, Knee, and Ankle) 
Examination (revised on April 20, 2009).  
The examination must respond to the 
instructions contained therein.  The 
examiner is asked to provide an opinion 
regarding whether the Veteran's knee 
disabilities markedly interfere with his 
ability to engage in employment or 
whether interference with employment is 
caused by other medical factors.  

The neurological examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet 
Neurological Disorders, Miscellaneous, 
Examination.  The examination must 
respond to the instructions contained 
therein.  The examiner should also review 
the medical evidence of record and 
provide an opinion as to whether the 
Veteran's migraine headaches have been 
manifested by very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability at any time prior to June 
9, 2005.  Further, the examiner is asked 
to provide an opinion regarding whether 
the Veteran's migraine headaches markedly 
interfere with his ability to engage in 
employment or whether interference with 
employment is caused by other medical 
factors.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim(s).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claims 
remaining on appeal, in light of all 
pertinent evidence and legal authority, 
including 38 C.F.R. § 3.321.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be furnished an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


